Sun Life Assurance Company of Canada (U.S.) Letterhead April 28, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Sun Life of Canada (U.S.) Variable Account F ("Registrant") Sun Life Assurance Company of Canada (U.S.) ("Sun Life (U.S.)") ("Depositor") Post-Effective Amendment No. 33 to the Registration Statement on Form N-4 (File Nos.811-05846 and 333-83516) Commissioners: This correspondence pertains to the above-captioned post-effective.The prospectus included in the post-effective amendment to this Form N-4 registration statement is identical to the Sun Life Financial Masters Choice prospectus which was included in the Pre-Effective Amendment No. 3 to the registration statement of Sun Life Assurance Company of Canada (File No. 333-156308), filed April 24, 2009. Responses to the staff’s oral comments of April 10, 2009, pertaining to the Sun Life Masters Financial Choice prospectus, were included in the Form S-3 registration statement as well as this Form N-4 registration statement. Please direct all questions and comments to the undersigned at (781) 263-6402 or to Thomas C. Lauerman, Esquire, of Jorden Burt LLP at (202) 965-8156. Respectfully yours, /s/ Sandra M. DaDalt Sandra M. DaDalt Assistant Vice President & Senior Counsel cc: Rebecca A. Marquigny, Esquire Thomas C. Lauerman, Esquire
